Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 8-10, 12-14, 18, 19, 22, 26, 29, 32, 34, 39, 40, 42, 44 and 46-49 are pending. 
The instant application is a 371 filing of PCT/US17/53225 filed 9/25/2017 which claims priority to provisional application 62/401,040 filed 9/28/2016. 

Election/Restrictions
Applicant's election without traverse of Group I (Claims 1-4, 8-10, 12-14, 18, 19, 22, 26, 29, 32, 34, 49, 40, 42, 44 and 46-49) in the reply filed on 5/4/2022 is acknowledged.  Claim 49 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. 

Information Disclosure Statement
Information disclosure statements filed 10/15/2021, 5/26/2021 and 4/23/2020 have been identified and the documents considered.  The corresponding signed and initialed PTO Form 1449 has been mailed with this action.  The documents listed as Search Reports and office actions have been considered but have been crossed off the 1449 so that it will not appear on the face of any patent issuing from the instant application.  

Specification
The disclosure is objected to because of the following informalities: the claims listed on pages 59-65 is improper. The claims must begin on a separate sheet at the end of the claims. 
The claim(s), abstract and sequence listing (if any) should not be included on a sheet including any other part of the application (37 CFR1.71).
Appropriate correction is required.

Claim Objections
Claim 47 is objected to because of the following informalities: claim 47 recites that the HER2-CAR has relationship to SEQ ID NO:1. However, HER2 CAR is an amino acid reference and SEQ ID NO:1 a nucleotide. As well, the sequence of SEQ IDNO:1 comprises more than HER-CAR. It is proper to recite that the HER2-CAR is encoded by SEQ ID NO:1. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12-14 recites the limitation "the recombinant receptor" in claim 3.  There is insufficient antecedent basis for this limitation in the claim. There are actually one or more receptors. The claim does not distinguish as to whether one or all of the receptors are modified in the dependent claims. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, 12, 18, 19, 22, 26, 29, 32, 34, 39, 40, 42, 44 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Bernhard et al (Cancer Immunol Immunother (2008) 57:271–280) in view of Clinical Trials (Memorial Sloan Kettering) and Mahoney et al (Clin Breast Cancer, 2013, pages 1-15).
Memorial Sloan Kettering provide methods of intraductal administration of T cells for breast cancer  
Bernard et al teach a Her2 specific T-cell therapy targeting breast cancer. 
Mahoney et al teach improved treatment of breast cancer with intraductal administration (see page 2, ¶2)
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Mahoney as a method of delivery for the methods of Bernard et al in view of Sloan Kettering. Such a modification would have resulted in a method encompassed by claim 1. As noted above: 1) Bernard teach a means of treating breast cancer with HER2 CAR t cells; 2) Sloan Kettering et al teach that CAR T cells can be used to treat breast cancer and 3) Mahoney et al teach that methods of treating breast cancer with T cells is by intraductal administration of the therapy. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the method of intraductal administration would have been a preferred method of administration for the method of Bernard et al in view of Sloan Kettering. 
The cells are labeled with dye for imaging (see Bernard et al col 2, page 273). The cells were prepared in pharmaceutical comprising for administration into patients, (see page 272, col 2). 
Both Bernhard and Sloan Kettering are directed to breast cancer therapy (see titles). 
The dose of cells was either multiple (Bernhard) or single (see Sloan). Sloan is a dose study but Bernhard teaches use of (page 276, col1 ). Average human is 62 kilos (official notice) and hence this dose is about 2x 106 to 1.4 x 107. This falls in the claim range in claim 29.  
The CTL clones were transfused in the following amount and order: 1.2 x 108 of CTL3, 2.6 x 108 of CTL3, 8.5 x 108 of CTL16, 7.1 x 108 of CTL45, and 7.1 x 108 of CTL45
The second dose is 7 days after the first (see page 276, col 1). And the method is a primary therapy (see Sloan page 3 and Bernhard abstract). Bernhard teaches means of reducing immune response such as lymphodepleting agents (see page 278, col 2). Sloan teaches additional therapies (see page 3). There is reduced IL-10 secretion (see e.g. page 274, col 2). 
One would combining the two therapies arrive at HER2 CAR T cells as recited in claim 12 and 46.

Claims 1-4, 8-10, 12, 14, 19, 22, 26, 29, 32, 34, 39, 40, 42, 44, 46, 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20180100026) in view of Stearns et al (Sci Transl Med, 2011, pages 1-19).
Stearns et al teach the benefits of intraductal administration for breast cancer. 
Kim et al teach a candidate breast cancer therapy is CAR T-cell therapy targeting breast cancer . 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Stearns et al to use a method of delivery for the methods of Kim et al. Such a modification would have resulted in a method encompassed by claim 1. As noted above: 1) Kim teach a means of treating breast cancer with HER2 CAR t cells; 2) Stearns et al teach that methods of treating breast cancer are improved by intraductal administration of the therapy. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the method of intraductal administration would have been a preferred method of administration for the method of Kim et al. 
The treatment by Balyasnikova is a HER2- CAR T cell with a FITC switch (see abstract, ¶0144 and ). Claim 9 is included as the claim for which it depends allows for alternatives wherein claim 9 simply indicates should a death gene switch be chosen ; the choices are provided therein. The CAR comprises primary signaling and co-stimulatory molecules and pharmaceutical compositions (see ¶0004, 0006, 0229 and 0283) to treat breast cancer (see e.g. ¶0130).
[0080] FIG. 65C-D shows results from 0.5×10.sup.6 Nalm-6 cells transfected with luciferase were injected intravenously (IV) into 6-8 weeks-old female NOD.Cg-Prkdc.sup.scid Il2rg.sup.tm1Wjl/SzJ (NSG) mice. Seven days later, mice were infused with 40×10.sup.6 CAR-T cells IV and switch treatment was initiated with indicated anti-CD19 FITC switches at 0.5 mg/kg or PBS every other day for a total of six doses (IV). (FIG. 65C) 
This means multiple doses wherein 7 days later a second dose is administered. The dose amount is 5x106 cells/mouse which is about (mouse is 0.05 kg with official notice) 2.5 x105 cells/kg falling in the range of 103 to 109 (¶0113).
CAR administration avoids CRS and is used with chemotherapy as an adjuvant (¶0145). Serum cytokines are reduced (see ¶341, 0425 and figure 77). 
Regarding claim 48, there is no requirement that the claims have FAP and hence, this claim is simply a limitation that does not further limit the claims. 

Claims 13, 18 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20180100026) in view of Stearns et al (Sci Transl Med, 2011, pages 1-19) as applied to claims 1-4, 8-10, 12, 14, 19, 22, 26, 29, 32, 34, 49, 40, 42, 44, 46, 48 and 49 above, and further in view of Feldman et al (US 20160333422) and Themeli et al (US 10,370,452) and Bondanza et al (US 20170247428).
Kim does not provide SEQ ID NO:1. However, a sequence highly related has been disclosed by Feldman et al (see SEQ ID NO:55) which provides HER2 CAR activity. This sequence by sequence comparison is about 90% related. 
It is shown in the art that HER2-CAR T cells are known to be combined with both dyes and CD8 signaling domains (see Themeli et al col 3, line 23-25 and Bondanza et al ¶0045).
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to use alternative signaling molecules as taught by Themeli et al and dye to track desired cells as taught by Bondanza and the known HER2-CAR vector sequences as detailed by Feldman et al. Such a modification would have resulted in a method encompassed by claims 13, 18 and 47. As noted above: 1) Kim teach a means of treating breast cancer with HER2 CAR t cells; 2) Stearns et al teach that methods of treating breast cancer are improved by intraductal administration of the therapy 3) Feldman et al teach a hER2 CAR sequence 4) Themeli et al teach alternative signaling molecules and 5) Bondanza et al teach loading dye into T cells with CAR to track the cells . Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected method of Kim et al in light of Stearns et al could reasonably have substitutions and alternatives as taught in the art with reasonable expectations of success. 


Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 2, 18, 19, 34, 42 and 44  are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 4-7, 16, 28-31 and 40  of copending Application No. 16/981,052.
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claims. Although the conflicting claims are not identical, they are not patentably distinct from each other because the cited claims of the instant invention are also recited in the claims of copending Application No. 16/981,052 (see especially claim 14). That is, the cited claims of copending Application No. 16/981,052 anticipate and fall entirely within the scope of the rejected claims of the instant application. Specifically, copending Application No. 16/981,052is drawn to methods of using the claimed product in the instant claims.
The steps of claims 4-7 of the copending application are consequences of the method of the instant claims. 
	Additionally, if a patent resulting from the instant claims was issued and transferred to an assignee different from the assignee holding a patent from copending Application No. 16/981,052, then two different assignees would hold a patent to the claimed invention of copending Application No. 16/981,052, and thus improperly there would be possible harassment by multiple assignees.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/Primary Examiner, Art Unit 1633